DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-9, 12, 14-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (US 2006/0183502 A1) in view of Yang et al (US 2012/0315913 A1).
	Regarding claims 1-2, 8-9, 15, and 16, Jeong discloses a network selection method, comprising: 
receiving, by a terminal device, a first message from a radio access network device, wherein the first message carries access reference information (30th paragraph, the RAN 120 transmits to a UE 130 a multi-PLMN list listing the PLMN ids of the CN operator X and the CN operators 102, 104 and 106 by system information delivered on a Broadcast Control CHannel (BCCH) established in the cell 122); 
generating, by the terminal device, a first information based on the access reference information, wherein the first information indicates that the terminal device requests to access a first network (32nd paragraph, a selected PLMN id notifies the network in an IDT message of a signaling flow.  Herein, the selected PLMN ID is the generated first information); 
sending, by the terminal device, a second message to the radio access network device, wherein the second message carries the first information (32nd paragraph, a UE 202 transmits an IDT message 210 to a UMTS RAN (UTRAN) 204).
Jeong does not disclose determining, by a first non-access stratum of the terminal device, that the terminal device requests access to the first network; and sending, by the first non-access stratum of the any one or any combination of the following information: a selected public land mobile network (PLMN), radio access technology information corresponding to the selected PLMN, core network type information, or a list of equivalent PLMNs, and the core network type information comprises any one or any combination of the following information: selected core network type information, accessible core network type information, or information about accessible types of core networks arranged in a priority order, wherein a function of the first non-access stratum of the terminal device comprises one or more of the following functions: PLMN selection, cell selection/reselection, or core network type selection and a function of the access stratum of the terminal device comprises one or more of the following functions: measurement, receiving of system information, and information exchange with the first non-access stratum of the terminal device and/or another non-access stratum of the terminal device, and the access stratum of the terminal device comprises a radio resource control (RRC) protocol layer.  Yang discloses that as shown in FIG. 4, a UE reports all available Public Land Mobile Networks (PLMN) to non-Access Stratum (NAS), which automatically or manually selects a PLMN and indicate it to an Access Stratum (AS) (10th paragraph.  Herein, information is exchanged between AS and NAS of the terminal device).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to indicate network selection between NAS and AS in Jeong’s system, as suggested by Yang, to coordinate signaling between layers.

Regarding claims 5, 12, and 19, Jeong discloses that wherein the access reference information comprises any one or any combination of the following information: cell barred information, radio access network information, base station information, core network information (Fig. 1, system information includes PLMN IDs), core network load information, core network service support capability information, or information about a slice type supported by a core network.

nd and 33rd paragraphs, a selected PLMN id notifies the network in an IDT message of a signaling flow, which is RRC signaling.  The IDT message 210 is carried on a Dedicated Control Channel (DCCH) by an Acknowledged Mode (AM) Radio Link Controller (RLC). The UTRAN 204 sets up a signaling connection to the CN node of a target domain using the IDT message 210 and routes the NAS message to the CN node via the signaling connection).

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong and Yang in view of Lau et al (US 2017/0374695 A1).
Regarding claims 6, 13, and 20, Jeong discloses that when the first message comprises a plurality of public land mobile networks (PLMNs), the access reference information comprises core network information corresponding to each of the plurality of PLMNs (Fig. 1, PLMN IDs comprise information of core network operators 102, 104, and 106).  Jeong does not disclose that wherein the core network information comprises any one or any combination of the following information: an evolved packet core (EPC), a 5th generation core (5GC), and an EPC and a 5GC.  Lau discloses that a network including 5G network, 4G network (EPC), etc… (Fig. 1).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a 5G network and/or 4G network in Jeong’s system, as suggested by Lau, to transmit more data in high capacity and throughput networks.

Allowable Subject Matter
Claims 3-4, 10-11, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed December 8, 2020 have been fully considered but they are not persuasive. 
Applicant argues in pages 13 and 14 that Yang does not teach that wherein a function of the first non-access stratum of the terminal device comprises one or more of the following functions: PLMN selection, cell selection/reselection, or core network type selection.  Examiner respectfully disagrees.  Yang discloses that as shown in FIG. 4, a UE reports all available Public Land Mobile Networks (PLMN) to non-Access Stratum (NAS), which automatically or manually selects a PLMN and indicate it to an Access Stratum (AS) (10th paragraph).  Herein, PLMN selection is performed by NAS.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472